                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 5/18/2021

 SEAN H. THOMAS,

                                    Plaintiff,
                                                                   21-CV-3673 (VEC)
                        -against-
                                                                ORDER OF SERVICE
 CITIGROUP GLOBAL MARKETS
 HOLDINGS INC.,

                                    Defendant.

VALERIE CAPRONI, United States District Judge:

         Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

         The Clerk of Court is directed to issue a summons as to Defendant Citigroup Global

Markets Holdings Inc. Plaintiff is directed to serve the summons and complaint on each

Defendant within 90 days of the issuance of the summons. If within those 90 days, Plaintiff has

not either served Defendant or requested an extension of time to do so, the Court may dismiss the

claims against Defendants under Rules 4 and 41 of the Federal Rules of Civil Procedure for

failure to prosecute.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

Dated:     May 17, 2021
           New York, New York

                                                              VALERIE CAPRON
                                                                          CAPRONI  NI
                                                            United States District Judge
